EXHIBIT 10.26

DISCOVERY COMMUNICATIONS, INC.

PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES

Discovery Communications, Inc. (the “Company”) has granted you a performance
restricted stock unit (the “PRSU”) under the Discovery Communications, Inc. 2005
Incentive Plan (As Amended and Restated) (the “Plan”). The PRSU lets you receive
a specified number (the “PRSU Shares”) of shares (“Shares”) of the Company’s
Series A common stock upon satisfaction of the conditions to receipt.

The individualized communication you received (the “Cover Letter”) provides the
details for your PRSU. It specifies the number of PRSU Shares, the Date of
Grant, the schedule for vesting, and the Vesting Date(s).

The PRSU is subject in all respects to the applicable provisions of the Plan.
This grant agreement does not cover all of the rules that apply to the PRSU
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.

 

 

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the PRSU, the value of the
Company’s stock or of this PRSU, or the Company’s prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the PRSU; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE PRSU OR THE SECURITIES THAT MAY BE
RECEIVED UNDER IT WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY COMMUNICATIONS, INC. OR OTHER
INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

 



--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    Your PRSU becomes nonforfeitable (“Vested”) as provided in
the Cover Letter and the Grant Agreement assuming you remain employed (or serve
as a member of the Company’s board of directors (“Board”)) until the Vesting
Date(s) and the performance metrics are satisfied. For purposes of this Grant
Agreement, employment with the Company will include employment with any
Subsidiary whose employees are then eligible to receive Awards under the Plan
(provided that a later transfer of employment to an ineligible Subsidiary will
not terminate employment unless the Board determines otherwise).    If your
employment is terminated without “Cause” (as defined in the Plan) or by your
death or “Disability” (as defined in the Plan)   

before the PRSU’s performance conditions are satisfied, the PRSU will remain or
become Vested on the original vesting schedule as though you remained working
through any Vesting Date(s) occurring during the 180 days after the date of
termination, subject to any applicable performance conditions, or

  

on or after satisfaction of the performance conditions and before the last
Vesting Date, the PRSU will become Vested as to any remaining portion of the
PRSU, provided that you have complied with the restrictions under Restrictive
Covenants in this Grant Agreement, and the Distribution Date will remain the
date that would have applied if your service had continued through the last
Vesting Date.

Change in Control

   Notwithstanding the Plan’s provisions, if an Approved Transaction, Control
Purchase, or Board Change (each a “Change in Control”) occurs before the PRSU is
fully vested, the PRSU will only have accelerated Vesting as a result of the
Change in Control if (i) within 12 months after the Change in Control, the
Company terminates your employment other than for Cause or, if your employment
agreement or another plan or agreement covering you permits “Good Reason”
resignation, you resign for Good Reason and (ii) with respect to any Approved
Transaction, the transaction actually closes before the first anniversary.
Accelerated Vesting will only accelerate the Distribution Date if and to the
extent permitted under Section 409A of the Internal Revenue Code (“Section
409A”).    The Board reserves its ability under Section 11.1(b) of the Plan to
vary this treatment if the Board determines there is an equitable substitution
or replacement award in connection with a Change in Control. Distribution Date
   Subject to any overriding provisions in the Plan, you will receive a
distribution of the Shares equivalent to your Vested PRSU Shares as soon as
practicable following the date on which you become Vested (with the actual date
being the “Distribution Date”) and, in any event, no later than March 15 of the
year following the calendar year in which the Vesting Date(s) occurred, unless
the Board determines that you may make a timely deferral election to defer
distribution to a later date and you have made such an election (in which case
the deferred date will be the “Distribution Date”).

 

Page 2



--------------------------------------------------------------------------------

Clawback    If the Company’s Board of Directors or its Compensation Committee
(the “Committee”) determines, in its sole discretion, that you engaged in fraud
or misconduct as a result of which or in connection with which the Company is
required to or decides to restate its financials, the Committee may, in its sole
discretion, impose any or all of the following, to which you agree by accepting
this Grant Agreement:   

Immediate expiration of the PRSU, whether vested or not, if granted within the
first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and

  

Payment or transfer to the Company of the Gain from the PRSU, where the “Gain”
consists of the greatest of (i) the value of the PRSU Shares on the applicable
Distribution Date on which you received them within the Recovery Measurement
Period, (ii) the value of PRSU Shares received during the Recovery Measurement
Period, as determined on the date of the request by the Committee to pay or
transfer, (iii) the gross (before tax) proceeds you received from any sale of
the PRSU Shares during the Recovery Measurement Period, and (iv) if transferred
without sale during the Recovery Measurement Period, the value of the PRSU
Shares when so transferred.

   This remedy is in addition to any other remedies that the Company may have
available in law or equity.    Payment is due in cash or cash equivalents within
10 days after the Committee provides notice to you that it is enforcing this
clawback. Payment will be calculated on a gross basis, without reduction for
taxes or commissions. The Company may, but is not required to, accept retransfer
of shares in lieu of cash payments. Restrictions and Forfeiture    You may not
sell, assign, pledge, encumber, or otherwise transfer any interest (“Transfer”)
in the PRSU Shares until the PRSU Shares are distributed to you. Any attempted
Transfer that precedes the Distribution Date is invalid.    Unless the Board
determines otherwise or the Grant Agreement provides otherwise, if your
employment or service with the Company terminates for any reason before your
PRSU is Vested, then you will forfeit the PRSU (and the Shares to which they
relate) to the extent that the PRSU does not otherwise vest on or after your
termination, pursuant to the rules in the Vesting Schedule section. The
forfeited PRSU will then immediately revert to the Company. You will receive no
payment for the PRSU if you forfeit it. Restrictive Covenants    You agree that,
if the Company terminates your employment without Cause on or after the third
anniversary of the Date of Grant and before the final Vesting Date, you will
not, for the remainder of the period before the final Vesting Date,   

perform any work on, related to, or respecting non-fiction television
programming or engage in any activities on behalf of any company or any entity
related to nonfiction television programming services for distribution to cable,
satellite and/or other multi-channel distribution platforms (any such company or
entity, a “Competitor”) in the “Restricted Area” (which means the United States
and any other country (a) in which you provided services to the Company, or (b)
for which you had substantive responsibility for Company operations or business
matters, in the five years prior to separation from employment), and

 

Page 3



--------------------------------------------------------------------------------

  

will not directly or indirectly solicit any employees of the Company or any
subsidiary or affiliated company to leave their employment nor directly or
indirectly aid in the solicitation of such employees.

   You agree that compliance with this restriction is a material part of this
Agreement, breach of which will cause Company irreparable harm and damages, the
loss of which cannot be adequately compensated at law. If these restrictions
should ever be deemed to exceed the limitations permitted by applicable laws,
you and the Company agree that such provisions shall be reformed to the maximum
limitations permitted by the applicable laws.    The Company agrees that its
sole remedy under these Restrictive Covenants will be your forfeiture of the
final half of the PRSUs. You agree that these restrictions are in addition to
and do not supersede, replace, or amend any other restrictions of a similar
nature that apply to you, either by contract or common law, nor any of their
related remedies (other than as apply to the PRSU). Limited Status    You
understand and agree that the Company will not consider you a shareholder for
any purpose with respect to the PRSU Shares, unless and until the PRSU Shares
have been issued to you on the Distribution Date. You will not receive dividends
with respect to the PRSU. Voting    You may not vote the PRSU. You may not vote
the PRSU Shares unless and until the Shares are distributed to you. Taxes and
Withholding    The PRSU provides tax deferral, meaning that the PRSU Shares are
not taxable to until you actually receive the PRSU Shares on or around the
Distribution Date. You will then owe taxes at ordinary income tax rates as of
the Distribution Date at the Shares’ value. As an employee of the Company, you
may owe FICA and HI (Social Security and Medicare) taxes before the Distribution
Date.    Issuing the Shares under the PRSU is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes). The Company may take any
action permitted under Section 11.9 of the Plan to satisfy such obligation,
including, if the Board so determines, satisfying the tax obligations by (i)
reducing the number of PRSU Shares to be issued to you by that number of PRSU
Shares (valued at their Fair Market Value on the date of distribution) that
would equal all taxes required to be withheld (at their minimum withholding
levels), (ii) accepting payment of the withholdings from a broker in connection
with a sale of the PRSU Shares or directly from you, or (iii) taking any other
action under Section 11.9 of the Plan. If a fractional share remains after
deduction for required withholding, the Company will pay you the value of the
fraction in cash. Compliance with Law    The Company will not issue the PRSU
Shares if doing so would violate any applicable Federal or state securities laws
or other laws or regulations. You may not sell or otherwise dispose of the PRSU
Shares in violation of applicable law.

 

Page 4



--------------------------------------------------------------------------------

Additional Conditions to Receipt    The Company may postpone issuing and
delivering any PRSU Shares for so long as the Company determines to be advisable
to satisfy the following:   

its completing or amending any securities registration or qualification of the
PRSU Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person seeking to receive
the PRSU Shares after your death is entitled to do so;

  

your complying with any requests for representations under the Plan; and

  

your complying with any Federal, state, or local tax withholding obligations.

Additional Representations from You    If the vesting provisions of the PRSU are
satisfied and you are entitled to receive PRSU Shares at a time when the Company
does not have a current registration statement (generally on Form S-8) under the
Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the PRSU Shares to
you. You must —   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the PRSU Shares for your own account and not with a view
to reselling or distributing the PRSU Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the PRSU Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the PRSU Shares you propose to sell, transfer, or otherwise
dispose of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

No Effect on Employment or Other Relationship    Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan. No Effect on Running Business    You
understand and agree that the existence of the PRSU will not affect in any way
the right or power of the Company or its stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

 

Page 5



--------------------------------------------------------------------------------

Section 409A    The PRSU is intended to comply with the requirements of
Section 409A and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Grant Agreement to the contrary, if
the PRSU Vests in connection with your “separation from service” within the
meaning of Section 409A, as determined by the Company), and if (x) you are then
a “specified employee” within the meaning of Section 409A at the time of such
separation from service (as determined by the Company, by which determination
you agree you are bound) and (y) the distribution of PRSU Shares under such
accelerated PRSU will result in the imposition of additional tax under Section
409A if distributed to you within the six month period following your separation
from service, then the distribution under such accelerated PRSU will not be made
until the earlier of (i) the date six months and one day following the date of
your separation from service or (ii) the 10th day after your date of death.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such PRSU Shares or benefits except to the extent specifically
permitted or required by Section 409A. In no event may the Company or you defer
the delivery of the PRSU Shares beyond the date specified in the Distribution
Date section, unless such deferral complies in all respects with Treasury
Regulation Section 1.409A-2(b) related to subsequent changes in the time or form
of payment of nonqualified deferred compensation arrangements, or any successor
regulation. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
distributions under this Grant Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section. Unsecured Creditor    The PRSU creates a contractual obligation on the
part of the Company to make a distribution of the PRSU Shares at the time
provided for in this Grant Agreement. Neither you nor any other party claiming
an interest in deferred compensation hereunder shall have any interest
whatsoever in any specific assets of the Company. Your right to receive
distributions hereunder is that of an unsecured general creditor of Company.
Governing Law    The laws of the State of Delaware will govern all matters
relating to the PRSU, without regard to the principles of conflict of laws.
Notices    Any notice you give to the Company must follow the procedures then in
effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Board if you are then serving as the sole Secretary). If mailed, you should
address it to the Company’s Secretary (or the Chair of the Board) at the
Company’s then corporate headquarters, unless the Company directs PRSU holders
to send notices to another corporate department or to a third party
administrator or specifies another method of transmitting notice. The Company
and the Board will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company’s personnel or other business records. You and the Company may change
the address for notice by notice to the other, and the Company can also change
the address for notice by general announcements to PRSU holders.

 

Page 6



--------------------------------------------------------------------------------

Amendment    Subject to any required action by the Board or the stockholders of
the Company, the Company may cancel the PRSU and provide a new Award under the
Plan in its place, provided that the Award so replaced will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect the PRSU to the extent then Vested. Plan Governs   
Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the Plan, the terms of the Plan will control. The Board may adjust the
number of PRSU Shares and other terms of the PRSU from time to time as the Plan
provides.

 

Page 7